DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Response to Arguments
Amendments to claim 1 has been acknowledged, 35 U.S.C. 112(b) rejection has been withdrawn.
Applicant’s arguments with respect to claim(s) 1, 2, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10-11, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2014204135) in view of Leung et al. (US 20040060409).
Regarding claim 1, Lee discloses a medical thread (10) (Fig. 15b), comprising:
a body part which serves as a central axis of the medical thread (see annotated Fig. 15b[1] below); and 
multiple barb parts formed and extended from both lateral sides of the body part (see annotated Fig. 15b[1] and [2] below), wherein the multiple barb parts have barbs (see annotated Fig. 15b[1] and [2] below),
wherein the multiple barb parts comprise a first barb set including first barb parts formed in one direction and a second barb set including second barb parts formed in the opposite direction of barb parts of the first barb parts and spaced apart from the first barb set (see annotated Fig. 15b [2] below), and a 1st-1 st barb part and a 2nd-1st barb part formed at both sides of the body part with the first and second barb sets interposed therebetween are included (see annotated Fig. 15b [2] below), and
wherein the 1st-1st barb part formed in a direction adjacent to the first barb set is formed in a direction opposite to the first barb parts (see annotated Fig. 15b [2] below), and the 2nd-1st barb part formed in a direction adjacent to the second barb set is formed in an opposite direction to the second barb parts (see annotated Fig. 15b [2] below),
wherein the body part is configured so that there are no barb parts from the 1st-1st barb part to one end of the body part and there are no barb parts from the 2nd-1st barb part to the other end of the body part (see annotated Fig. 15b [1] below), wherein one of the 1st-1st barb part and the 2nd-1st barb part is formed differently from the other of the 1st-1st barb part and the 2nd-1st barb part in at least one of a width, a shape, and a thickness [note: the 1st-1st barb part shaped differently than the 2nd-1st barb part because the 1st-1st barb part is shaped to taper to the right in the opposite direction of the 2nd-1st barb part which is tapered toward the left; see annotated Fig. 15b [2] below], and wherein the 1st-1st barb part is formed in the direction heading toward a center part of the body part connecting the first barb set and the second barb set (see annotated Fig. 15b [2] below) [note: the  1st-1st barb part is formed to taper in the direction heading toward the center port which is analogous to applicants 1st-1st barb part, wherein the barb tapers to a point directed toward the center; see reference number 211 of Fig. 7 of the instant application].

    PNG
    media_image1.png
    316
    648
    media_image1.png
    Greyscale

Annotated Fig. 15b[1] of Lee

    PNG
    media_image2.png
    316
    648
    media_image2.png
    Greyscale

Annotated Fig. 15b[2] of Lee
Although it appears that Lee further discloses the barbs of the suture can be bidirectional with a range of various barb shapes and sizes (see Fig. 14n-q of Lee), Lee does not expressly disclose wherein the multiple barb parts have different widths.
Leung in the same field of endeavor teaches wherein barbs of multiple barb parts have different widths (see Fig. 11 which illustrates the large distal barbs 125, medium intermediate barbs 127, and small proximal barbs 129 disposed on a first and a mirrored second end; para. 0068 (Fig. 2A), 0173, 00187) for the purpose of allowing the suture to pierce tissue comprised of differing layer structures (para. 0173 and 0187)
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barbs of the multiple barb parts of Lee to include various widths as taught by Leung, in order to ensure maximum anchoring properties when barb sizes are customized for each layer tissue i.e. large barbs for joining fat and soft tissue, smaller barbs for joining fibrous tissue, etc. (para. 0189). 
Regarding claim 2, Modified Lee discloses wherein yarn for producing the thread is thermoplastic resin (pg. 8, para. 12 of Lee) [note: in para. 0041 of the instant application, thermoplastic resin is further defined as polydioxanone].
Note: the phrase “and ultrasonic waves used for producing the medical thread have a frequency of from 2 kHz to 4 kHz, and the medical thread is produced by inserting the yarn between an ultrasonic generator and a mold base in which an engraved pattern is formed and compressing the yarn” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. the claimed barb suture. Because the prior art of Modified Lee has the final structure necessitated by this process, i.e., a yarn having the claimed barb structure, it meets this product-by-process limitation.
	Regarding claim 10, Modified Lee discloses wherein if a length direction of the body part is defined as transverse direction and a width direction of the body part is defined as longitudinal direction, a transverse section or longitudinal section of each barb part has a rectangular shape (see annotated Fig. 15b [1] above).
Regarding claim 11, Modified Lee discloses wherein an angular portion of the barb part has a predetermined thickness (e.g., determined during manufacturing of the barb part) (page 6, para. 7 of Lee).
Regarding claim 35, Modified Lee discloses wherein the 2nd-1st barb part is formed in the direction heading toward the center part (see annotated Fig. 15b [2] above) [note: the 2nd-1st barb part is formed to taper in the direction heading toward the center port which is analogous to applicants 2nd-1st barb part, wherein the barb tapers to a point directed toward the center; see reference number 221 of Fig. 7 of the instant application].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/               Examiner, Art Unit 3771                                                                                                                                                                                         
/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771